The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kazerooni et al., WO 2012/171000 A1, which illustrates a joint pivotally coupling upper part 140 and lower part 104 together about a joint axis (Figure 6; paragraphs 0021, 0031); an actuator 134 extending to a lower part fixing point 210, 136 and fixed to a bracket 130 arranged between the joint axis and an upper part fixing point (Figures 4-9; abstract; paragraphs 0024+); and two actuator swivel joints, along with the aforementioned joint axis, extending through the bracket 130 (Figures 5-6, 9; paragraph 0038).  Regarding claims 6-7, various types of actuators are discussed in paragraphs 0005, 0026; page 12, claim 14.  Regarding claim 11, bracket 130 is a mounting plate that is torque-proof in the sense that its articulating joints accommodate various torques.  Regarding claims 14-16, the actuator 134 may be attached to frame 136, which comprises a plurality of fixing devices 202 for adjustable and reversible arrangement on the lower part 104 (paragraph 0025) and which is pivotally fixed to the bracket 130 via portion 132 (Figures 4-5; paragraph 0024).  Regarding claim 17, various sensors are listed in paragraphs 0006, 0027+; page 12, claim 17.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni et al., WO 2012/171000 A1.  A certain amount of looseness or play at the orthogonal joints on opposite ends of the bracket 130 would have been obvious to the ordinary practitioner (at the effective filing date of the instant invention) in order to better accommodate a range of movements by the user.
Claims 5 and 8 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774